Citation Nr: 1451609	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to allergic rhinitis with sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at an August 2014 videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in Reno, Nevada.  Pursuant to 38 C.F.R. § 20.707, this matter was remanded for a new hearing in April 2014 following the retirement of the Veterans Law Judge who presided over the July 2013 videoconference hearing.  Transcripts from both hearings have been associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran's sleep apnea onset during active duty service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is seeking entitlement to service connection for sleep apnea.  He has essentially asserted that he developed symptoms of sleep apnea during his active duty service.  He alternatively contends his sleep apnea is secondary to his service-connected allergic rhinitis with sinusitis.  As service connection is warranted on a direct basis, the below analysis will not include a discussion of secondary service connection.  

The Veteran has a current diagnosis of sleep apnea.  See e.g., March 2012 VA examination.

The Veteran's service treatment records do not show any in-service report or diagnosis of sleep apnea.  However, the Veteran endorsed frequent trouble sleeping on several reports of medical history including upon separation in October 1998.  There are conflicting medical opinions regarding weather the Veteran's disability is etiologically related to active duty.  A March 2010 VA examiner opined that he could not resolve whether sleep apnea was secondary to service-connected allergic rhinitis with sinusitis without resort to mere speculation.  Notably, the March 2010 VA examiner highlighted the Veteran did appear to have symptoms of sleep apnea before he left the military service and suggested the Veteran seek a primary service connection claim.  A March 2012 VA examiner provided a negative nexus opinion between sleep apnea and service.  In contrast, a November 2012 VA examiner noted that the Veteran's history of symptoms were suggestive of sleep apnea dating back to the 1980s.  Given the subjective nature of symptoms such as snoring, trouble sleeping, tiredness and easily falling asleep, the Veteran's and his wife's lay statements regarding his in-service onset of symptoms are competent and credible to support his claim.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


